Citation Nr: 0207711	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for irritable 
bowel syndrome with history of partial colectomy, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral flat 
feet, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), with generalized anxiety disorder 
(GAD) and dysthymia, currently evaluated as 30 percent 
disabling.

5.  Entitlement to an increased evaluation for a lung defect, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for chronic 
prostatitis, currently evaluated as 40 percent disabling.

8.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 20 percent disabling.

9.  Entitlement to an increased evaluation for residuals of 
left wrist injury, currently evaluated as 10 percent 
disabling.

10.  Determination of initial rating for peripheral 
neuropathy of the left leg, evaluated as 10 percent 
disabling.

11.  Determination of initial rating for peripheral 
neuropathy of the right leg, evaluated as 10 percent 
disabling.

12.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

13.  Whether the June 1997 rating action, which granted 
service connection for flat feet as a bilateral condition, 
was clearly and unmistakable erroneous.

14.  Entitlement to separate disability evaluations for GAD 
and dysthymia.

15.  Entitlement to an effective date earlier than July 28, 
1999 for the assignment of a 30 percent disability evaluation 
for service-connected PTSD with GAD and dysthymia.

16.  Entitlement to an effective date earlier than October 
25, 1999 for the assignment of a 10 percent disability 
evaluation for service-connected sinusitis.

17.  Entitlement to an effective date earlier than October 
25, 1999 for the assignment of a 40 percent disability 
evaluation for service-connected chronic prostatitis.

18.  Entitlement to an effective date earlier than October 
25, 1999 for the assignment of a 20 percent disability 
evaluation for service-connected cervical strain.

19.   Entitlement to an effective date earlier than October 
25, 1999 for the assignment of a 10 percent disability 
evaluation for service-connected residuals of left wrist 
injury.

20.  Entitlement to an effective date earlier than October 
25, 1999 for the grant of service connection for peripheral 
neuropathy of the left leg.

21.  Entitlement to an effective date earlier than October 
25, 1999 for the grant of service connection for peripheral 
neuropathy of the right leg.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1991.  He was a prisoner of war of the Iranian Government, 
held at the American Embassy in Tehran from November 4, 1979 
to January 20, 1981.

This appeal arose from a May 2000 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which confirmed and continued the 
disability evaluations assigned to the service-connected low 
back disability, irritable bowel syndrome, bilateral flat 
feet, and mild obstructive lung defect.  This rating action 
also increased the evaluations assigned to the service-
connected PTSD with GAD and dysthymia to 30 percent and the 
evaluation of sinusitis to 10 percent.  This decision also 
denied entitlement to TDIU, found that no revision was needed 
to the June 1997 rating which rated the veteran's flat feet 
as a bilateral condition, and continued to rate the veteran's 
psychiatric disorder as one condition.  A November 2000 
supplemental statement of the case continued the 30 percent 
disability evaluation assigned to PTSD with GAD and dysthymia 
and confirmed the denial of entitlement to TDIU.

In November 2000, the RO issued a rating action which 
increased the disability evaluations assigned to the 
veteran's service-connected prostatitis to 40 percent, 
cervical strain to 20 percent, and left wrist injury 
residuals to 10 percent.  This decision also granted service 
connection for peripheral neuropathy of the left leg and the 
right leg, and assigned an initial disability rating of 10 
percent for each leg.  The November 2000 decision further 
denied service connection for heart disease and hypertension, 
an issue which the veteran did not appeal.  In December 2000, 
the veteran disagreed with the evaluations assigned to the 
service-connected prostatitis, cervical strain, left wrist 
injury residuals, and left and right leg peripheral 
neuropathy; he also disagreed with the effective date of 
October 25, 1999 assigned to these evaluations, and with the 
effective date of the award of service connection for 
peripheral neuropathy of the left leg and the right leg, also 
October 25, 1999.  In January 2001, the veteran and his 
representative were provided with a statement of the case 
pertaining to these issues.  In July 2001, through his 
representative, the veteran entered a timely substantive 
appeal in regard to these issues.  

In letters dated on August 18, 2000 (issue number 19), 
September 2000 (issue number 19 on attachment to VA Form 9), 
and December 1, 2000 (issue number 24), the veteran's 
representative listed as an issue entitlement to benefits 
under 38 C.F.R. § 4.26 (10 percent to be added for bilateral 
factor).  In the attachment to the September 2000 VA Form 9, 
the issues (number 12 through 14) also included entitlement 
to what was claimed as earlier effective dates for various 
combined evaluations.  Likewise, in the December 1, 2000 
letter, the veteran's representative also listed as issues 
(numbered 25 through 28) entitlement to an increased combined 
evaluation, as well as earlier effective dates for the 
combined evaluations.  As the listing of these issues does 
not specify particular disabilities for which an earlier 
effective date may be sought, further clarification may be 
necessary to determine which issue the veteran may have been 
attempting to appeal or to raise.  The issue of entitlement 
to benefits for bilateral factor under 38 C.F.R. § 4.26 has 
not been adjudicated, developed or certified for appellate 
review.  Accordingly, these issues are referred to the RO for 
appropriate consideration and clarification. 


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by some 
limitation of motion, complaints of pain and stiffness, with 
no loss of lateral spine motion, no spasms, and no evidence 
of lack of endurance, fatigability or loss of coordination.

2.  The veteran's irritable bowel syndrome is manifested by 
complaints of persistent abdominal distress, to include 
distention and gas, with alternating diarrhea and 
constipation.

3.  The veteran's bilateral flat feet are manifested by 
complaints of aching of the feet, stiffness and swelling, 
with evidence of some flattening of the arches and slight 
valgus deviation on weight bearing.

4.  The veteran's PTSD with GAD and dysthymia is manifested 
by complaints of nightmares, flashbacks, trouble sleeping, 
hypervigilance, a startle response, irritability, social 
isolation, outbursts of anger and trouble concentrating, with 
clinical evidence demonstrating orientation in three spheres, 
no thought disorders, moderate anxiety and depression, intact 
memory and some pressure of speech.

5.  The veteran's lung defect is manifested by minimal 
obstructive symptoms.

6.  The veteran's sinusitis is manifested by nasal drainage.

7.  The veteran's chronic prostatitis is manifested by 
daytime voiding interval of less than one hour; chronic 
prostatitis is not manifested by urinary incontinence, and 
does not require the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.

8.  The veteran's service-connected cervical strain is 
manifested by severe limitation of motion of the cervical 
spine. 

9.  The veteran's service-connected residuals of left wrist 
injury are manifested by dorsiflexion to 55 degrees, palmar 
flexion to 65 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 35 degrees. 

10.  The veteran's service-connected peripheral neuropathy of 
the left leg is manifested by arthralgia or other pain and 
numbness.  

11.  The veteran's service-connected peripheral neuropathy of 
the right leg is manifested by arthralgia or other pain and 
numbness.  

12.  The evidence of record indicates that the veteran is 
only marginally employed as a result of his service-connected 
disorders.

13.  The June 1997 rating decision awarding service 
connection for bilateral flat feet was not timely appealed.

14.  The veteran has failed to allege an error of either fact 
or law in the June 1997 rating action.

15.  The veteran does not suffer from anxiety or dysthymia 
that are separate and distinct disabilities.

16.  The veteran's claims for increased ratings for the 
service-connected disabilities of PTSD with anxiety and 
dysthymia, sinusitis, prostatitis, cervical strain, and 
residuals of left wrist injury were received by the RO on 
October 25, 1999.  

17.  The evidence of record indicates that entitlement to an 
increased evaluation for the service-connected PTSD with 
anxiety disorder and dysthymia was ascertainable on June 16, 
1999.

18.  The evidence of record indicates that entitlement to an 
increased evaluation for the service-connected sinusitis was 
not ascertainable prior to October 25, 1999.

19.  The evidence of record indicates that entitlement to an 
increased evaluation for the service-connected chronic 
prostatitis was not ascertainable prior to October 25, 1999.

20.  The evidence of record indicates that entitlement to an 
increased evaluation for the service-connected cervical 
strain was not ascertainable prior to October 25, 1999.

21.  The evidence of record indicates that entitlement to an 
increased evaluation for the service-connected residuals of 
left wrist injury was not ascertainable prior to October 25, 
1999.

22.  The veteran's claim for service connection for 
peripheral neuropathy of the left leg and the right leg was 
received by the RO on October 25, 1999.

23.  Entitlement to service-connection for peripheral 
neuropathy of the left leg and right leg did not arise until 
August 2000.

24.  All evidence necessary to decide the claims on appeal 
has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed on the 
merits in this decision, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5293, 5295 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

2.  The criteria for an evaluation of 30 percent for service-
connected irritable bowel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, Code 7319 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected bilateral flat feet have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, Diagnostic Code 5276 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

4.  The criteria for an evaluation in excess of 30 percent 
for service-connected PTSD with GAD and dysthymia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.321(b)(1), Part 4, including 
§§ 4.1, 4.2, 4.7, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

5.  The criteria for an evaluation in excess of 10 percent 
for service-connected lung defect have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.21, Diagnostic Code 6603 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

6.  The criteria for an evaluation in excess of 10 percent 
for service-connected sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, Diagnostic Code 6513 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

7.  The criteria for a rating in excess of 40 percent for 
chronic prostatitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 
7527 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  

8.  The criteria for a 30 percent rating for cervical strain 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.71a, Diagnostic Code 5290 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159).  

9.  The criteria for a rating in excess of 10 percent for 
residuals of left wrist injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.71a, 
Diagnostic Codes 5015, 5215 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

10.  The criteria for the assignment of an initial rating in 
excess of 10 percent for peripheral neuropathy of the left 
leg have not been met for any period during the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.104, 
Diagnostic Code 7122 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

11.  The criteria for the assignment of an initial rating in 
excess of 10 percent for peripheral neuropathy of the right 
leg have not been met for any period during the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.104, 
Diagnostic Code 7122 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

12.  The criteria for an award of TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.16(a) (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

13.  Clear and unmistakable error in the June 1997 rating 
decision, which granted service connection for flat feet as a 
bilateral condition, has not been demonstrated.  38 U.S.C.A. 
§ 5109A (West Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.105(a), 
Part 4, 4.71a, Diagnostic Code 5276 (1996).

14.  Separate disability evaluations for GAD and dysthymia 
may not be assigned.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.14 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

15.  Under governing law, the effective date of the award of 
30 percent for service-connected PTSD with GAD and dysthymia 
is June 22, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400, 
3.400(o)(2), 4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

16.  Under governing law, the effective date of the award of 
10 percent for service-connected sinusitis is October 25, 
1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400, 3.400(o)(2), 
4.1-4.14, 4.97, Diagnostic Code 6513 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

17.  Under governing law, the effective date of the award of 
40 percent for service-connected chronic prostatitis is 
October 25, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400, 
4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527; 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

18.  Under governing law, the effective date of the award of 
30 percent for service-connected cervical strain is October 
25, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400, 4.1-
4.14, 4.71a, Diagnostic Code 5290 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

19.  Under governing law, the effective date of the award of 
10 percent for service-connected residuals of left wrist 
injury is October 25, 1999.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.400, 4.1-4.14, 4.71a, Diagnostic Codes 
5015, 5215 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

20.  Under governing law, an effective date earlier than 
October 25, 1999 for the grant of service connection for 
peripheral neuropathy of the left leg is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.400, 4.1-4.14, 4.104, Diagnostic 
Code 7122 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 
38 C.F.R. § 3.159).  

21.  Under governing law, an effective date earlier than 
October 25, 1999 for the grant of service connection for 
peripheral neuropathy of the right leg is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.400, 4.1-4.14, 4.104, Diagnostic 
Code 7122 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 
38 C.F.R. § 3.159).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the RO 
has afforded the veteran comprehensive VA examinations and 
has obtained all pertinent records referred to by the 
veteran.  VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).  In this regard, the 
Board notes that the veteran's representative had requested 
in February 2001 that the RO inform the veteran of any 
evidence that might be needed in order to substantiate any of 
his claims.  On July 3, 2001, the RO sent the veteran and his 
representative a letter which described in detail what 
evidence was already of record.  VA informed the veteran of 
the types of additional evidence that would be helpful in 
substantiating his claims, and requested the veteran to 
indicate if any such evidence existed which should be 
obtained.  This letter also informed the veteran and his 
representative of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A.  On July 6, 2001, the veteran's 
representative submitted correspondence asserting that the 
RO's letter of July 3, 2001 had unnecessarily delayed the 
veteran's claim, stating that the requirements of the VCAA 
had already been complied with by the RO.  The Board 
construes this response as a negative one to the question of 
whether additional records were available that should be 
obtained prior to rendering a final decision in the veteran's 
case; therefore, no further development is required in this 
case.  

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), the regulation provides that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

II.  Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
38 C.F.R. § 4.10.  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Increased Evaluation: Low Back Disability

The pertinent evidence of record includes the veteran's 
private and VA medical records developed between 1992 and 
1999.  On September 9, 1999, he complained to his private 
physician that his back pain had been worse since the weather 
had changed.  VA records included an August 10, 1999 physical 
therapy note which recorded his complaints that his back pain 
had been increasing over the past several years.  His posture 
was one of a forward head and rounded shoulders.  Range of 
motion was full.  The diagnosis was chronic low back pain.  
On September 8, 1999, he reported that his pain was at 3 out 
of 10 (with 10 being the worst).  He indicated that he had 
driven thousands of miles over the past week with minimal 
pain.  He wanted to be discharged from physical therapy.

The veteran was examined by VA in January, February and March 
2000.  A spine examination was conducted on February 3, at 
which time he noted that his back pain and stiffness had 
worsened over the past two years.  He indicated that he would 
have flare-ups once a week that would last for about three 
days.  Work would aggravate his back pain.  He stated that 
his flare-ups would result in 50 percent loss of forward 
motion.  The physical examination found 75 degrees of forward 
flexion; 12 degrees of extension; 10 degrees of lateral 
flexion bilaterally; and 10 degrees of rotation bilaterally.  
The diagnosis was history of lumbosacral strain.  A Prisoner 
of War (POW) protocol examination, performed on March 3, 
showed full range of motion of the back.  There was no 
tenderness of the paravertebral muscles and there was good 
muscle build up in the upper and lower extremities.  The 
neurological evaluation was within normal limits.

A private examination conducted on August 14, 2000 showed 
decreased range of motion with some discomfort.  The 
diagnosis was degenerative arthritis with chronic and 
recurrent tendonitis in the muscles of the back from the neck 
to the low back.

According to the applicable criteria, a 20 percent disability 
evaluation for lumbosacral strain is warranted for muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
disability evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(2001).

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of the 20 percent 
evaluation currently assigned for service-connected muscular 
low back pain and lumbar strain is not justified.  In rating 
under Diagnostic Code 5295, the evidence does not indicate 
that the veteran's lumbosacral strain residuals more nearly 
approximate severe lumbosacral strain.  The veteran does not 
currently suffer from listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending or loss of lateral motion.  In 
fact, he has 75 degrees of forward motion and is able to 
laterally bend to 10 degrees.  While a private examination in 
August 2000 diagnosed degenerative arthritis, there is no X-
ray evidence of this disorder.  The record indicates that, 
during flare-ups, the veteran has a 50 percent loss in 
forward bending, but there is no indication that the 
veteran's motion is painful, or that there is lack of 
endurance, incoordination, or fatigability present.  Based on 
this evidence, the Board finds that the 20 percent disability 
evaluation assigned under Diagnostic Code 5295 adequately 
compensates the veteran for the current degree of disability 
manifested by his service-connected muscular low back pain 
and lumbar strain.

The Board has also considered whether a rating under 
Diagnostic Code 5293 would result in a more favorable rating 
for the veteran.  Diagnostic Code 5293 provides that for 
severe intervertebral disc syndrome, with recurrent attacks, 
and intermittent relief, a 40 percent rating will be 
assigned.  For moderate intervertebral disc syndrome, with 
recurring attacks, a 20 percent rating will be assigned.  
38 C.F.R. § 4.71a.  The Board finds that a rating under 
Diagnostic Code 5293 is not warranted, however, as the 
evidence does not demonstrate that the veteran's low back 
disability - diagnosed as low back strain - involves 
intervertebral disc syndrome.  For example, at a February 
2000 prisoner of war protocol examination, the veteran 
complained of generalized joint aches and pains.  Physical 
examination revealed no limitation of motion of the lumbar 
spine, no tenderness of paravertebral muscles, and good 
muscle build up in the lower extremities, and found no 
sensory or motor loss related to the low back disability.  At 
a February 2000 VA spine examination, the diagnosis was a 
history of lumbosacral spine strain.  At an August 2000 
private examination, the veteran reported pain and lack of 
mobility, including in his lumbar spine.  The relevant 
diagnosis was degenerative arthritis with chronic and 
recurrent tendonitis in the muscles and tendons of the back, 
including extending to the lumbosacral area.  

The Board finds that the veteran is more appropriately rated 
under Diagnostic Code 5295, which contemplates a rating based 
on his limitation of motion, including due to painful motion.  
38 C.F.R. § 4.71a.  For these reasons, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a schedular evaluation in excess of 20 percent for 
the service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Diagnostic Codes 5293, 5295; 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Increased Evaluation: Irritable Bowel Syndrome

The pertinent evidence of record includes VA medical records.  
A treatment note from May 12, 1999 contains the veteran's 
complaint that he suffered from diarrhea all the time.

The veteran was afforded VA examinations in January, 
February, and March 2000.  An examination of the intestines 
performed on February 3 noted his complaint that his 
gastrointestinal symptoms were worse when under stress.  He 
indicated that he had gained 20 pounds in the past year.  He 
reported being nauseous on occasion, but denied vomiting.  He 
indicated that his symptoms would fluctuate between diarrhea 
and constipation.  These two symptoms would alternate and 
would last about 5 days at a time.  He was also aware of 
increased abdominal distention and gas pain over the past two 
years.  He also complained of fecal urgency and incontinence 
and on occasion had had to have a bowel movement within one-
half hour of eating.  There was no evidence of anemia or 
malnutrition.  He had intermittent pain in the right lower 
portion of the abdomen.  A barium enema showed diverticulosis 
of the sigmoid colon.  The diagnoses were irritable colon and 
diverticulosis of the sigmoid colon.

A private examination of the veteran was conducted on August 
14, 2000.  He weighed 256 pounds.  His abdomen was soft and 
was without masses or tenderness.  His bowel tones were 
normal.  The diagnosis was irritable bowel syndrome.  

According to the applicable criteria, a 10 percent evaluation 
is warranted for moderate irritable bowel syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation requires severe irritable 
bowel syndrome with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
38 C.F.R. Part 4, Diagnostic Code 7319 (2001).

After a careful review of the evidence of record, it is found 
that that evidence supports an award of a 30 percent 
disability evaluation for the veteran's service-connected 
irritable bowel syndrome.  The evidence shows that he suffers 
from alternating episodes of diarrhea and constipation; he 
also has abdominal distress which has been worsening over the 
past two years.  Based upon this evidence, and after 
resolving any doubt in the veteran's favor, it is found that 
the veteran's disability picture is more closely related to 
the criteria for the 30 percent rating.

As a consequence, the Board finds that the evidence supports 
the award of a 30 percent disability evaluation for the 
veteran's service-connected irritable bowel syndrome.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, Code 7319 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Increased Evaluation: Bilateral Flat Feet

The relevant records include the reports of VA examinations 
of the veteran conducted in January, February, and March 
2000.  On February 3, he complained of constant aching of the 
feet and that his ankles were sore.  He reported having pain 
and stiffness in the feet, as well as a little swelling.  He 
did not indicate that he had any flare-ups, and he did not 
report that he used braces, corrective shoes, or crutches.  
The physical examination noted some flattening of the arches.  
Range of motion of the ankles showed forward flexion to 45 
degrees on the right and to 40 degrees on the left; backward 
extension was to 15 degrees on the right and to 12 degrees on 
the left.  Alignment of the ankles was straight without 
weight bearing; upon weight bearing, there was 10 degrees of 
valgus deviation in both feet.  The diagnosis was bilateral 
flat feet.

The veteran was examined by a private physician on August 14, 
2000.  His extremities were noted to be freely movable.  
There was no evidence of edema.

According to the applicable rating criteria, a 10 percent 
evaluation is warranted for bilateral or unilateral moderate 
flat feet manifested by the weight bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  A 30 percent 
disability evaluation for bilateral flat feet requires that 
the condition be severe with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  38 C.F.R. Part 4, Diagnostic 
Code 5276 (2001).

After a review of the evidence of record, the Board finds 
that the evidence does not support a finding of entitlement 
to an evaluation in excess of 10 percent for the service-
connected bilateral flat feet.  The VA examination, while 
noting 10 degrees of valgus deviation upon weight bearing in 
both feet, did not show that the veteran currently suffers 
from marked deformity of the feet.  There were also no 
indications of pain on use and manipulation, swelling (the 
August 2000 private examination found no edema in the 
extremities) or characteristic callosities.  For these 
reasons, the Board finds that the criteria for a 30 percent 
evaluation have not been met, and that the preponderance of 
the evidence is against the veteran's claim for a schedular 
evaluation in excess of 10 percent for the service-connected 
bilateral flat feet.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, Diagnostic Code 5276; 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Increased Evaluation: PTSD with GAD and Dysthymia

The pertinent records include VA medical records with a 
psychiatric consultation performed on June 22, 1999.  The 
veteran was coherent, oriented in three spheres and had no 
hallucinations or delusions.  His memory was intact and his 
language was normal.  He was noted to be having marital 
problems.  The objective examination noted that he was 
anxious and tense.  He expressed awareness of his proclivity 
to intimidate.  The diagnosis was PTSD and bipolar disorder.  
On July 16, 1999, he admitted that he gets defensive and 
angry at times, but indicated that he was better than before.  
He was intense, somewhat anxious and easily irritated.  On 
July 28, he was taking Depakote for mood stabilization.  The 
mental status examination found him to be cool, confident, 
very affable, pleasant and cooperative.  His mood appeared to 
be slightly subdued, but he was goal directed.  He displayed 
no disorganization and no psychotic symptoms.  The assessment 
was depressive disorder, not otherwise specified (chronic 
elements, exacerbated by PTSD and possibly attention deficit 
disorder).  A mental status examination conducted on 
September 12, 1999 found him to be superficially calm and 
confident, but mildly depressed.  There were no psychotic 
symptoms exhibited and his thoughts were normal.  He was 
slightly pessimistic, but he had no problems with judgment or 
insight.  The assessment was depressive disorder, not 
otherwise specified, and PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) Scale score of 60.  On 
October 26, 1999, the veteran was functioning better in 
stressful environments, although he still had periods of 
depression and anxiety.  However, these periods did not last 
as long and were not as serious as they had been in the past.  
The objective examination found that he was less tense, 
defensive and worried.  There was some degree of emotional 
separation from his wife, which was deemed to be helpful.

The veteran was examined by VA between January, February and 
March 2000.  He was afforded a PTSD examination on February 
3.  He noted that he had trouble sleeping and would have 
nightmares three to four times per week.  He described having 
flashbacks, an exaggerated startle response and 
hypervigilance.  He also referred to nervousness, anxiety and 
depression.  The mental status examination noted good eye 
contact and no observed abnormal movements or mannerisms.  He 
was quite nervous and ill at ease.  He was articulate, 
interactive and cooperative and displayed organized thought 
processes with no hallucinations or delusions.  His behavior 
was appropriate and his impulse control was normal.  His mood 
was quite depressed with noticeable anxiety.  His memory was 
intact and there was no trouble with concentration or 
attention.  There were no ritualistic behaviors present and 
there was no incidence of acute panic attack during the 
interview.  Judgment and insight were intact.  The diagnoses 
were moderate PTSD; anxiety disorder secondary to PTSD; and 
mild to moderate dysthymic disorder, partly secondary to PTSD 
and partly secondary to civilian life circumstance.  He was 
assigned a GAF Scale score of 65.

On May 9, 2000, the veteran underwent a private evaluation.  
He indicated that he had begun to experience PTSD symptoms 
about 5 years following his release from the Tehran Embassy.  
He would have recurrent and intrusive recollections, dreams 
and flashbacks.  He would also experience distress when 
exposed to reminders of the past trauma.  He said that he 
tends to remain at home, isolated from family and friends.  
His chief complaints were of a very restricted range of 
affect, a sense of a foreshortened future, marked mood 
swings, very increased irritability, sleep problems, 
outbursts of anger, trouble concentrating, a startle 
response, hypervigilance, anxiety, restlessness, shortness of 
breath, and feelings of hopelessness and helplessness.  The 
mental status examination found that he was oriented in three 
spheres and had no disturbance of cognition.  He displayed 
moderate anxiety and depression with a shifting affect.  
There was some pressure of speech and occasional agitation.  
There was no evidence of a thought disorder and his memory 
was intact.  He was assigned a GAF Scale score of 45.  

The veteran was afforded another VA examination on September 
28, 2000.  His chief complaints were of nightmares, 
flashbacks, hypervigilance, nervousness and trouble sleeping.  
He stated that he would get very nervous around the 
anniversary date of being taken hostage.  The mental status 
examination showed good eye contact, which he tended to lose 
when talking about being taken hostage.  When discussing this 
incident, he would get anxious and sad.  There were no 
observed abnormal movements or mannerisms.  He was quite 
nervous and ill at ease.  He was clear and coherent and he 
was oriented in three spheres.  His memories of his captivity 
were intense and he displayed intense concentration and 
attention.  His insight and judgment were intact.  His affect 
and mood were appropriate, as were his interactions and 
communication.  The diagnoses were PTSD; generalized anxiety 
disorder secondary to PTSD; and dysthymia secondary to PTSD.  

The examiner went on to comment that

[The veteran] continues to have post-traumatic 
stress disorder symptomatologies.  He has fulfilled 
criteria for this psychiatric condition.  He has 
continued depression and anxiety, which results 
into his sleep disturbance and also difficulty of 
maintaining adequate social and/or occupational 
functioning.  He continues to experience flashbacks 
and nightmares of his captivity, becoming more 
intense as the anniversary of the event is coming.  
He has no way of preventing his thoughts and 
feeling of reacting to the stressors brought on by 
flashbacks.  He becomes very stressful and becomes 
hypervigilant with a sense of foreshortened future.  
He continues to experience anxiety attacks off and 
on, and this has influenced his daily activities, 
along with his depressive symptomatologies, 
prohibiting him from maintaining his potential for 
accomplishing his day to day activities.  There is 
continuing fear and lack of trust of his abilities 
as he was "robbed" of his integrity and 
competency while he was held captive and unable to 
defend his country from the hostile takeover in the 
American embassy.  His stress is quite sensitive to 
events of similar nature as he witnessed these on 
news stories on television and also sights and 
sounds of events that simulate the traumatic event 
during his captivity.

It is recommended that an increase in his 
disability rating be considered as there is a 
decline in his social and occupational functioning 
since the last evaluation.

The rating criteria for evaluating psychoneurotic disorders 
is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Diagnostic Code 9411 (2001).

After reviewing the evidence of record, the Board determines 
that the veteran is not entitled to an evaluation in excess 
of 30 percent for the service-connected PTSD with GAD and 
depression.  The evidence of record indicates that the 
veteran suffers from moderate anxiety and depression.  He 
also experiences nightmares, flashbacks, and increased 
symptoms around the anniversary date of his being taken 
hostage.  There is no evidence that he suffers from a 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech (his speech was noted to be articulate and 
relevant, though slightly pressured); difficulty in 
understanding complex commands; memory impairment (his memory 
was noted to be intact); impaired judgment; or impaired 
abstract thinking.  A private examination in May 2000 
assigned a GAF Scale score of 45; a GAF Scale score of 50 has 
been found to represent serious impairment.  Richard v. 
Brown, 9 Vet. App. 266 (1996).  However, a VA examination 
performed in February 2000 had assigned a GAF Scale score of 
65, which corresponds more closely to moderate impairment, as 
does the GAF Scale score of 60 assigned in September 1999.  
See Carpenter v. Brown, 8 Vet. App. 240 (1995).  After 
weighing all the evidence of record, the Board finds that the 
criteria needed for the assignment of a 50 percent evaluation 
have not been met or approximated in this case, and that the 
preponderance of the evidence is against the veteran's claim 
for a schedular disability evaluation in excess of 30 percent 
for the service-connected PTSD with GAD and dysthymia.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, Diagnostic Code 9411; 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Increased Evaluation: Lung Defect

The pertinent evidence of record includes a VA examination 
conducted between January, February, and March 2000.  On 
February 8, the veteran was afforded a respiratory 
examination.  He noted that he had recently developed a 
productive cough, without hemoptysis.  He indicated that he 
could only walk one block before he developed dyspnea.  
Climbing a flight of stairs would cause lightheadedness.  He 
was taking two puffs of Atrovent four times a day.  He would 
have more trouble breathing when he was anxious.  A chest x-
ray was negative.  Pulmonary function tests (PFTs) showed a 
minimal obstructive lung defect, confirmed by a decrease in 
the flow rate at peak flow and flow at 25 percent, 50 percent 
and 75 percent of the flow volume curve.  An obstructive lung 
defect was confirmed by an increased RV.  Diffusion capacity 
was within normal limits.  FEV-1 was 71 and the FEV-1/FVC was 
79.  FEF 25-75 changed by 27 percent.  This was interpreted 
as a mild response to bronchodilator.  

The March 15, 2000 POW protocol examination noted the 
veteran's complaints of off and on shortness of breath, as 
well as a heavy feeling in the chest; however, there had been 
no recurrent attacks of asthma or chronic obstructive 
pulmonary disease (COPD).  The physical examination indicated 
that the chest showed no kyphosis or scoliosis, and that the 
chest also expanded with expiration on both sides 
bilaterally.  There was no dullness on percussion.  On 
auscultation there were no rales, rhonchi, or wheezing.  Air 
entry was well maintained on both sides.

A private examination of the veteran was performed on August 
14, 2000.  This showed that his lungs were clear.  He stated 
that he was short of breath and a chest x-ray taken by VA was 
reportedly normal.  The diagnosis was early emphysema.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2001).  
The veteran's service-connected mild obstructive lung defect 
will be rated as emphysema by analogy.

According to the applicable criteria, a 10 percent evaluation 
is warranted for emphysema when there is FEV-1 of 71 to 80 
percent predicted, or FEV-1/FVC of 71 to 80 percent 
predicted, or DLCO (SB) 66 to 80 percent predicted.  A 30 
percent evaluation requires FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent predicted, or 
DLCO (SB) 56 to 65 percent predicted.  38 C.F.R. Part 4, Code 
6603 (2001).

After reviewing the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for the veteran's 
service-connected mild obstructive lung defect is not 
warranted.  The VA examination conducted in February 2000 
indicated that the veteran's FEV-1 was 71.  There is no 
indication that it was 56 to 70 percent of predicted.  Nor is 
there any objective indication that the FEV-1/FVC is 56 to 70 
percent of predicted; rather, the examination showed that the 
FEV-1/FVC was 79.  The PFTs performed in February 2000 simply 
do not show the impairment necessary to justify a 30 percent 
disability evaluation at this time.  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a schedular evaluation in excess of 10 
percent for the service-connected mild obstructive lung 
defect.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R., Part 4, including §§ 4.1, 4.2, 4.7, 
4.21, Diagnostic Code 6603; 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Increased Evaluation: Sinusitis

The relevant evidence of record includes VA outpatient 
treatment records.  On May 
2, 1999, the veteran reported having sinus pressure in the 
ears lately.

Between January, February, and March 2000, the veteran was 
examined by VA.  The veteran was afforded an examination of 
his sinuses on February 3.  He indicated that his symptoms of 
nasal drainage and sinus infections had increased.  He stated 
that he had a greenish drainage from the nose and had 
shortness of breath at rest.  During flare-ups, he described 
having pain in the frontal and maxillary sinuses.  He noted 
that he would experience incapacitation requiring bedrest for 
one day at a time about three times a year.  He also 
indicated that he had lightheadedness and dizziness when his 
sinus condition was active.  The examination showed no 
obvious obstruction to either side of the nose.  The 
diagnosis was history of chronic sinusitis.

A private examination was conducted on August 14, 2000.  He 
complained of post-nasal drainage.  The diagnosis was chronic 
and recurrent allergic and infectious sinusitis.

According to the applicable criteria, a 10 percent evaluation 
for sinusitis requires one to two incapacitating episodes per 
year requiring prolonged (4 to 6 weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.  A 30 percent disability evaluation requires three 
or more incapacitating episodes per year requiring prolonged 
(4 to 6 weeks) antibiotic treatment, or more than 6 non-
incapacitating episodes per year characterized by headache, 
pain and purulent discharge or crusting.  38 C.F.R. Part 4, 
Code 6513 (2001).

After reviewing the evidence of record, the Board finds that 
the evidence does not support a finding of entitlement to an 
evaluation in excess of 10 percent for the service-connected 
sinusitis.  The veteran has claimed that he suffers three 
incapacitating episodes of sinusitis per year, which require 
one day of bedrest.  However, the clinical evidence does not 
show treatment for such episodes, nor is there any indication 
that these claimed episodes required prolonged (4 to 6 weeks) 
antibiotic treatment.  The clinical evidence also does not 
support a finding that he suffers from more than 6 non-
incapacitating episodes per year, characterized by headache, 
pain and purulent discharge or crusting.  In fact, the VA 
examination found no indication of nasal obstruction, 
purulent discharge or crusting.  Therefore, it is found that 
the 10 percent disability evaluation currently assigned 
adequately compensates the veteran for this disorder.  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 10 percent for his service-connected 
sinusitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R., Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code 6513; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Increased Evaluation: Prostatitis

Service connection for prostatitis and a noncompensable 
rating was in effect beginning in September 1991.  An 
Application for Compensation received on October 25, 1999 was 
construed by the RO as a claim for increased compensation for 
prostatitis.  A November 2000 rating decision on appeal 
granted an increased rating of 40 percent, and the veteran 
appealed this rating.  

Diagnostic Code 7527 provides that prostate gland infections 
are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b.  
The veteran's predominant symptoms relate to voiding 
dysfunction.  When rating as a voiding dysfunction, the 
particular condition is to be rated as urine leakage, 
frequency, or obstructed voiding.  For urine leakage or 
incontinence which requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent rating is warranted.  For urine leakage or 
incontinence which requires the wearing of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day, a 60 percent rating is warranted.  The 
maximum rating based on urinary frequency is 40 percent, 
which contemplates daytime voiding interval of less than one 
hour, or awakening to void five or more times per night.  The 
maximum rating based on obstructed voiding is 30 percent.  
38 C.F.R. § 4.115a.  

Upon review of the relevant evidence in conjunction with the 
application of the relevant laws and regulations, the Board 
finds that a disability rating in excess of 40 percent for 
service-connected prostatitis is not warranted.  The evidence 
reflects that at the VA September 2000 VA examination the 
veteran reported complaints of dysuria, dribbling, and 
feeling of fullness after voiding, but that his symptoms were 
otherwise unchanged from those indicated at a previous 
examination in February 2000: nocturia two times per night, 
voiding approximately every 20 minutes during the day, 
urinary burning, with no urinary incontinence, and no recent 
diagnosis of urinary tract infection.  

The veteran's symptoms of voiding approximately every 20 
minutes during the day are contemplated by the maximum 40 
percent rating based on urinary frequency.  38 C.F.R. 
§ 4.115a.  As the evidence in this case does not demonstrate 
urine leakage or incontinence which requires the wearing of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day, the evidence does not 
demonstrate disability which more nearly approximates the 
requirements for a 60 percent rating.  Id.  For these 
reasons, the Board finds that the criteria for a rating in 
excess of 40 percent for chronic prostatitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Code 7527; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
As the preponderance of the evidence is against the 
assignment of a disability rating in excess of 40 percent for 
the veteran's prostatitis; there is not such a state of 
equipoise of the positive evidence and the negative evidence 
to permit a favorable resolution of the appeal.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001). 

Increased Evaluation: Cervical Strain

Service connection for cervical strain and a noncompensable 
rating was in effect beginning in September 1991.  An 
Application for Compensation received on October 25, 1999 was 
construed by the RO as a claim for increased compensation for 
cervical strain.  The November 2000 rating decision on appeal 
granted an increased rating of 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, and the veteran appealed this 
rating.  

Diagnostic Code 5290 provides that moderate limitation of 
motion of the cervical spine warrants a 20 percent rating.  
Severe limitation of motion of the cervical spine warrants a 
30 percent rating.  38 C.F.R. 4.71a.

In this case, a VA examination in August 2000 noted the 
history of multiple cervical sprains in service.  Examination 
revealed ranges of motion of the veteran's cervical spine of 
0 to 20 degrees of forward flexion, 0 to 20 degrees of 
backward extension, and rotation to the right and to the left 
from 0 to 10 degrees.  Based on this evidence, the Board 
finds that the veteran's service-connected cervical strain 
manifests in disability which more nearly approximates severe 
limitation of motion of the cervical spine.  The Board finds 
that the criteria for the maximum schedular 30 percent rating 
for cervical strain have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5290; 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  As 30 percent is the maximum 
schedular rating for limitation of motion of the cervical 
spine under Diagnostic Code 5290, a rating in excess of 30 
percent for cervical strain is not warranted.  38 C.F.R. 
§ 4.71a. 

Increased Evaluation: Left Wrist Injury Residuals

Service connection for residuals of a left wrist injury and a 
noncompensable rating was in effect beginning in September 
1991.  An Application for Compensation received on October 
25, 1999 was construed by the RO as a claim for increased 
compensation for residuals of a left wrist injury.  The 
November 2000 rating decision on appeal granted an increased 
rating of 10 percent by analogy under Diagnostic Code 5015 
(benign new growths of bone), and the veteran appealed this 
rating.  See 38 C.F.R. § 4.20 (where the particular 
disability for which the veteran is service connected is not 
listed under a specific diagnostic code, it is rated by 
analogy to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous).   

Diagnostic Code 5015 provides that benign new growths of bone 
will be rated on the basis of limitation of motion of the 
affected parts, as degenerative arthritis.  Pursuant to 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Diagnostic Code 5215 in 
turn provides that limitation of motion of the wrist, on 
either the major or minor side, in either dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm, warrants a 10 percent rating.  38 C.F.R. § 4.71a.  

In this veteran's case, the evidence reflects that the 
veteran underwent surgical removal of a lump on the back of 
his left wrist, with X-ray evidence in February 2000 of 
probable old triquetral fracture of the left wrist.  An 
August 2000 VA compensation examination report reflects that 
the veteran had ranges of motion of the left wrist as 
follows: dorsiflexion to 55 degrees, palmar flexion to 65 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 35 degrees.  The veteran's dorsiflexion of the left wrist 
is well contemplated by the 10 percent rating under 
Diagnostic Code 5215, which contemplates limitation of less 
than 15 degrees of dorsiflexion or palmar flexion limited in 
line with the forearm.  38 C.F.R. § 4.71a.  The currently 
assigned 10 percent rating is the maximum schedular rating 
provided for limitation of motion of the wrist without 
ankylosis.  Id.  Ankylosis is not shown in the present case.  
For these reasons, the Board finds that the criteria for a 
rating in excess of 10 percent for residuals of left wrist 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.20, 4.71a, Diagnostic Codes 5015, 5215; 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  



III.  Initial Rating Assignments

Initial Rating for Left and Right Leg Peripheral Neuropathy 

In the November 2000 rating decision during the appeal, the 
RO granted service connection for the disabilities of 
peripheral neuropathy of the left leg and the right leg, and 
assigned an initial disability rating of 10 percent for 
peripheral neuropathy of each leg, effective from October 
1999.  Through his representative, the veteran entered a 
notice of disagreement with the initial rating assignments 
and entered a substantive appeal.    

Because this is an appeal from initial grants of service 
connection and originally assigned ratings, appellate review 
must consider the applicability of "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 7122 provides that, for cold injury residuals 
manifested by arthralgia or other pain, numbness, or cold 
sensitivity, a 10 percent rating is warranted.  For cold 
injury residuals manifested by arthralgia or other pain, 
numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), a 20 
percent rating is warranted.  38 C.F.R. § 4.104. 

In this case, the evidence reflects that, during prisoner of 
war captivity, the veteran was subjected to cold weather.  At 
a VA prisoner of war protocol examination in March 2000, the 
veteran reported that he had been subjected to cold weather 
during captivity, and he complained of "arthritis" pain, 
ache, and numbness in his lower extremities.  The examiner 
concluded this could have been due to peripheral neuropathy.  
Examination revealed no motor or sensory loss in the lower 
extremities.  

The evidence in this veteran's case reflects that his 
service-connected peripheral neuropathy of the left and right 
leg are manifested by arthralgia or other pain and numbness.  
This symptomatology is encompassed by the 10 percent initial 
ratings assigned for peripheral neuropathy of each leg.  A 
rating in excess of 10 percent for either leg is not 
warranted, however, as the evidence does not reflect that at 
any time during the appeal the veteran's service-connected 
peripheral neuropathy of the left or right leg has manifested 
in additional findings of tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities of osteoporosis, subarticular punched out 
lesions, or osteoarthritis.  38 C.F.R. § 4.104.  For these 
reasons, the Board finds that the criteria for the assignment 
of an initial rating in excess of 10 percent for peripheral 
neuropathy of the left or right leg have not been met for any 
period during the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.20, 4.104, Diagnostic Code 7122; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

Extraschedular Evaluations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluations assigned in this case for the 
veteran's low back disorder, irritable bowel syndrome, 
bilateral flat feet, PTSD with GAD and dysthymia, a lung 
defect, sinusitis, prostatitis, cervical strain, residuals of 
left wrist injury, and peripheral neuropathy of the left and 
right leg are adequate to evaluate the level of impairment 
due to each disability.  The schedular criteria provide bases 
to award increased compensation or initial ratings for these 
disorders, as discussed above.  It does not appear that there 
are any "exceptional or unusual" circumstances indicating 
that the rating schedule was inadequate to compensate the 
veteran for these disabilities.  VAOPGCPREC 6-96.  While 
rating by analogy has been utilized, the analogous ratings 
account for the primary disability or impairment from the 
disability so rated.  Specifically, the Board finds no 
evidence of an exceptional disability picture.  It is not 
shown by the evidence that the veteran has required frequent 
hospitalization in the remote or recent past for his various 
disabilities.  In addition, there is no specific evidence of 
"marked interference" in employment as a result of these 
disabilities beyond that contemplated by the regular 
schedular standards; the veteran's inability to obtain or 
maintain employment is addressed below by the granting of the 
TDIU.  Thus, in the absence of any evidence which reflects 
that these disabilities are exceptional or unusual such that 
the regular schedular criteria are inadequate to rate them, 
the RO's failure to consider or to document its consideration 
of this section was not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

IV.  Entitlement to TDIU

According to 38 C.F.R. § 4.16(a) (2001), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  A total disability evaluation on an 
extraschedular basis may be awarded in all cases of veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  38 C.F.R. 
§ 4.16(b) (2001).

In the instant case, the veteran is service-connected for 
multiple disabilities: chronic prostatitis (40 percent), PTSD 
with GAD and dysthymia (30 percent), muscular low back pain 
and lumbar strain (20 percent), cervical strain (30 percent), 
irritable bowel syndrome with history of partial colectomy 
(10 percent), bilateral flat foot deformity (10 percent), 
tinnitus (10 percent), mild obstructive lung defect (10 
percent), sinusitis (10 percent), residuals of left wrist 
injury (10 percent), peripheral neuropathy of the left leg 
(10 percent), peripheral neuropathy of the right leg (10 
percent), acne (0 percent), pinguecula of the left eye (0 
percent), and bilateral hearing loss (0 percent).  The 
veteran meets the percentage requirements of 38 C.F.R. 
§ 4.16(a), as he has at least one disability (chronic 
prostatitis) ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

The evidence of record further demonstrates that the veteran 
cannot engage in substantially gainful employment as a result 
of his service-connected disabilities.  The VA examination 
conducted between January, February, and March 2000 noted 
that the veteran had his own carpet cleaning business and 
carried mail about 20 days per year; however, during the 
February 3 spine examination, he indicated that he often had 
to cancel or postpone carpet cleaning jobs because of his 
back.  During the March 5 POW protocol examination, the 
veteran stated that he was having trouble keeping up with his 
business due to his PTSD and depression.  At the time of the 
May 9, 2000 evaluation, he stated that he was marginally 
self-employed in the carpet cleaning business, but indicated 
that he had not worked a 40 hour work week since his 
discharge from service.  In fact, he indicated that he only 
had the energy to work about 8 hours a week.  A September 28, 
2000 VA examination noted his complaints that he lacked the 
energy to work more than one-third of the time.  The examiner 
noted that his psychiatric condition prohibited his ability 
to engage in daily activities.  It was commented that it 
would be difficult for him to maintain occupational 
functioning.  As marginal employment is not considered to be 
substantially gainful employment, see 38 C.F.R. § 4.16(a), 
the Board finds that the veteran has been rendered totally 
disabled based on individual unemployability due to service-
connected disabilities.  For these reasons, the Board finds 
that the  criteria for an award of TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.16(a); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

V.  Clear and Unmistakable Error in a June 
1997 Rating Action

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, the determination will become final and is not 
subject to revision on the same factual basis.  38 C.F.R. 
§ 3.104(a) (1996).  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.156(a) (1996).

Applicable regulations provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  The phrase "clear and unmistakable error" 
in 38 C.F.R. § 3.105(a) requires that the alleged error be 
outcome determinative, that is, an error that would 
manifestly change the outcome of a prior decision.  Yates v. 
West, 213 F.3d 1372 (Fed. Cir. 2000).  Third, a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001). 

A valid claim of clear and unmistakable error must be pleaded 
with specificity.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993).  This specific 
allegation must assert more than merely disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, the claimant cannot simply request that the Board 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996); Russell, supra.  

The veteran has alleged that the RO committed clear and 
unmistakable error in the June 1997 rating action when it 
evaluated his flat feet as a bilateral condition.  The rating 
schedule that was effective at the time of this rating 
action, however, indicated that, when pes planus existed in 
both feet, the condition was to be rated as a bilateral 
disability.  Clearly, in evaluating the veteran's pes planus, 
which existed in both feet, as a bilateral condition, the RO 
complied with the rating schedule.  See 38 C.F.R. Part 4, 
Diagnostic Code 5276 (1996).  The veteran's assertion that 
the feet should have been rated separately is inconsistent 
with the applicable rating schedule, and does not constitute 
a specific allegation of a misapplication of the law or the 
failure to apply an applicable regulation by the RO.  As 
such, the veteran has not presented a valid claim of clear 
and unmistakable error and the claim must be dismissed.  
38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.105(a), Part 4, 4.71a, Diagnostic Code 5276 (1996).  The 
Court has held that, in a case such as this one, where the 
law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

VI.  Entitlement to Separate Evaluations for GAD 
and Dysthymia

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

The veteran has contended that his PTSD with GAD and 
dysthymia should each be rated separately, arguing that these 
are distinct disorders, with different symptoms.  The 
evidence of record includes the report of the February 3, 
2000 VA examination, which noted that the veteran's 
depression and anxiety were to be considered to be part of 
the PTSD.  The examiner wrote: 

I believe that the primary diagnosis for [the 
veteran] is post-traumatic stress disorder with 
components of anxiety and depression secondary to 
his post-traumatic stress disorder.  I believe that 
the post-traumatic stress disorder is service 
connected.  The depression and anxiety are not to 
be treated as a separate entity and should not 
merit any additional disability rating.

On May 8, 2000, a private self-described psychopathologist, 
whose academic interests included the logic, structure and 
function of psychiatric nomenclature, submitted a statement 
on behalf of the veteran.  It was noted that the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., Revised 1994) (DSM) reflected 
history, tradition, politics and science.  He commented that 
there was insufficient support in the scientific literature 
for the premise that most DSM diagnoses really reflected 
different diagnoses.  The DSM does not refer to the etiology 
of the various disorders.  There is often a co-occurrence of 
multiple diagnoses; for example, depression and anxiety often 
co-exist.  The author of this correspondence indicated that 
just because one meets the criteria for two different 
diagnoses does not mean that one has two different medical 
diagnoses.

An evaluation of the veteran by a private physician was 
conducted on May 9, 2000.  This physician diagnosed anxiety 
and dysthymia as secondary to PTSD.

After reviewing the evidence of record, the Board finds that 
awarding separate disability evaluations for PTSD, GAD, and 
depression/dysthymia would be inappropriate.  The evidence 
noted above indicates that the anxiety and the depression are 
part of the service-connected PTSD disorder, which is the 
primary diagnosis.  These conditions are manifestations of 
the service-connected PTSD.  As noted above, the evaluation 
of the same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  For these reasons, the Board 
finds that the requested rating of these conditions 
separately would violate the regulatory principle against 
pyramiding, so that separate disability evaluations for GAD 
and dysthymia may not be assigned.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.14; 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); Sabonis, 6 Vet. 
App. at 430 (where the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of legal entitlement under the law).   

VII.  Entitlement to Earlier Effective 
Dates 

Effective Date: Increased Ratings

The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A.  § 5110(b)(2) (West 1991), which provides that 
the "effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  Otherwise, the 
effective date of an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulation provides generally that the 
effective date for increased ratings is the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (2001).  The regulation more 
specifically provides that the effective date of an award of 
increased rating for disability compensation is the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2001).  

In this case, the record reflects that, in an Application for 
Compensation received at the RO on October 25, 1999, the 
veteran effectively filed claims for increased compensation.  
While the veteran's Application for Compensation did not 
specify for which service-connected disabilities the veteran 
was claiming an increase, the claim was accepted by the RO as 
a claim for increase on all disabilities for which service 
connection had been established, including PTSD with GAD and 
dysthymia, sinusitis, prostatitis, cervical strain, and 
residuals of left wrist injury.  The date of claim for 
increased ratings for these disabilities, therefore, was 
October 25, 1999.    

The remaining question is whether it is ascertainable that an 
increase in any of these disabilities had occurred within one 
year prior to the October 25, 1999 date of claim for 
increase.  See 38 C.F.R. § 3.400(o)(2).  The Board must look 
at all communications that can be interpreted as a claim for 
an increased rating, as well as all the evidence of record, 
and determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.  Servello v. Derwinski, 3 Vet. App. 196 
(1992).

Effective Date: Increased Rating for PTSD with GAD and 
Dysthymia

According to VA's Schedule for Rating Disabilities, a 10 
percent evaluation for PTSD is warranted when there is: 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation requires: occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2001).

In regard to the claim for an earlier effective date for the 
award of the 30 percent disability evaluation for service-
connected PTSD with GAD and dysthymia, the effective date 
assigned is July 28, 1999.  The GAF Scale score assigned on 
examination on July 28, 1999 was 60, which reflects moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  

After a review of the record, the Board finds that June 22, 
1999 is the earliest date during the one year period prior to 
the date of receipt of the claim that it was factually 
ascertainable that entitlement to an increased evaluation for 
PTSD with GAD and dysthymia had arisen.  A June 22, 1999 
psychiatric consultation report reflects that the veteran was 
anxious and tense.  He was having marital problems, although 
he was noted to be coherent and oriented, with no evidence of 
hallucinations or delusions, his memory was intact, his 
language was normal, and there was no suicidal ideation.  The 
GAF Scale score assigned on June 22, 1999 was 50, which 
reflects serious symptoms or serious impairment in social or 
occupational functioning.  The veteran was taking psychiatric 
medication.  The evidence does not show that, prior to June 
22, 1999, the veteran's PTSD with GAD and dysthymia 
manifested in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

Based on this evidence, the Board finds that the earliest 
date as of which it was factually ascertainable that 
entitlement to a 30 percent evaluation had arisen was June 
22, 1999.  For these reasons, the Board finds that evidence 
supports an earlier effective date of June 22, 1999, but no 
earlier, for the assignment of a 30 percent evaluation for 
service-connected PTSD with GAD and depression.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.400, 3.400(o)(2), 4.1-4.14, 4.130, 
Diagnostic Code 9411; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Effective Date: Increased Rating for Sinusitis

According to the applicable criteria, a 0 percent rating is 
warranted for sinusitis detected by X-ray only.  A 10 percent 
rating requires one to two incapacitating episodes per year 
requiring prolonged (4 to 6 weeks) antibiotic treatment, or 
three to six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.  38 C.F.R. Part 4, Diagnostic Code 6513.

The evidence of record developed during the one year period 
prior to this claim for increase received on October 25, 1999 
included private and VA medical records.  None of these 
records showed any treatment for service-connected sinusitis.  
As a consequence, entitlement to an increased evaluation 
prior to the date of receipt of the claim, October 25, 1999, 
has not been established as these records do not reflect that 
entitlement arose earlier than that date.  The evidence does 
not reflect that, at any time up to one year prior to October 
25, 1999, the veteran's sinusitis manifested two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
claim for an effective date earlier than October 25, 1999 for 
the assignment of a 10 percent evaluation for service-
connected sinusitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400, 
3.400(o)(2), 4.1-4.14, 4.97, Diagnostic Code 6513; 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Effective Date: Increased Rating for Prostatitis

Diagnostic Code 7527 provides that prostate gland infections 
are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  The veteran's 
predominant symptoms relate to voiding dysfunction.  When 
rating as voiding dysfunction, the particular condition is to 
be rated as urine leakage, frequency, or obstructed voiding.  
For urine leakage or incontinence which requires the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent rating is warranted.  The maximum rating 
based on urinary frequency is 40 percent, which contemplates 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  The maximum rating 
based on obstructed voiding is 30 percent.  38 C.F.R. 
§ 4.115a.  

The evidence reflects that, at the August 2000 VA examination 
the veteran reported complaints of dysuria, dribbling, and 
feeling of fullness after voiding, but that his symptoms were 
otherwise unchanged from those indicated at a previous 
examination in February 2000: nocturia two times per night, 
voiding approximately every 20 minutes during the day, with 
no urinary incontinence, with urinary burning, and no recent 
diagnosis of urinary tract infection.  It is not factually 
ascertainable that, prior to February 2000, the veteran's 
prostatitis manifested symptomatology to warrant a 40 percent 
rating.  The medical evidence of record, including private 
treatment records in 1999, is negative for any significant 
complaints or findings regarding prostatitis, or 
manifestations of any significant urine leakage, urinary 
frequency, or obstructed voiding.  

As October 25, 1999 is the date of receipt of claim for 
increased compensation, and February 2000 is the date which 
it is first factually ascertainable that an increase in 
prostatitis disability had occurred to warrant a 40 percent 
schedular rating, the Board finds that the proper effective 
date for a 40 percent rating is October 25, 1999; the 
requirements for an effective date earlier than October 25, 
1999, for the grant of a 40 percent schedular rating for 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.400, 4.1-4.14, 4.115a, Diagnostic Code 7527; 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Effective Date: Increased Rating for Cervical Strain

The evidence reflects that, at the August 2000 VA 
examination, the veteran was found to have ranges of motion 
of the cervical spine of 20 degrees of forward flexion, 20 
degrees of backward extension, and rotation to the right and 
to the left of 10 degrees.  Based on this evidence, in this 
decision, the Board found that the veteran's service-
connected cervical strain more nearly approximated severe 
limitation of motion of the cervical spine to warrant the 
maximum schedular 30 percent rating under Diagnostic Code 
5290 for severe limitation of motion of the cervical spine.  
38 C.F.R. 4.71a.

The evidence of record developed during the one year period 
prior to the October 25, 1999 claim included private and VA 
medical records.  None of these records showed any treatment 
for the service-connected cervical strain.  As a consequence, 
entitlement to an increased evaluation prior to the date of 
receipt of the claim for increase, October 25, 1999, has not 
been established, as these records do not reflect that 
entitlement arose earlier than that date.  The evidence does 
not reflect that, at any time up to one year prior to October 
25, 1999, the veteran's service-connected cervical strain 
manifested in disability more nearly approximating severe 
limitation of motion of the cervical spine.  A May 1999 VA 
Medical Certificate and an August 1999 treatment report both 
reflect complaints regarding the low back but not of the 
cervical spine.  An August 1999 treatment entry did note 
tenderness of the lower cervical spine, but does not 
otherwise show disability more nearly approximating severe 
limitation of motion of the cervical spine. 

As October 25, 1999 is the date of receipt of claim for 
increased compensation, and August 2000 is the date which it 
is first factually ascertainable that an increase in cervical 
disability had occurred to warrant a 30 percent schedular 
rating based on severe limitation of motion, the Board finds 
that the proper effective date for a 30 percent rating is 
October 25, 1999; the requirements for an effective date 
earlier than October 25, 1999, for the grant of a 30 percent 
schedular rating for service-connected cervical strain, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400, 4.1-
4.14, 4.71a, Diagnostic Code 5290; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

Effective Date: Increased Rating for Left Wrist Injury 
Residuals

The evidence reflects that a February 2000 VA X-ray revealed 
probable old triquetral fracture of the left wrist.  An 
August 2000 VA compensation examination report reflects that 
the veteran had ranges of motion of the left wrist as 
follows: dorsiflexion to 55 degrees, palmar flexion to 65 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 35 degrees.  In the November 2000 rating decision on 
appeal, based on the February and August 2000 VA examination 
findings, the veteran was granted a 10 percent (maximum) 
rating for his service-connected residuals of left wrist 
injury under Diagnostic Code 5015.  38 C.F.R. § 4.71a.  

The evidence of record developed during the one year period 
prior to this claim includes private and VA medical records.  
None of these records shows any treatment for the service-
connected left wrist disability.  A May 1999 VA Medical 
Certificate, for example, reflects examination of the 
extremities and musculoskeletal areas but does not indicate 
any complaints or findings regarding left wrist disability.  
July and August 1999 treatment entries likewise do not 
reflect evidence of increased left wrist disability.  As a 
consequence, entitlement to an increased evaluation prior to 
the date of receipt of the claim for increase, October 25, 
1999, has not been established as these records do not 
reflect that entitlement arose earlier than that date.  The 
evidence does not reflect that, at any time during the one 
year period prior to October 25, 1999 the veteran's service-
connected residuals of left wrist disability manifested in 
disability more nearly approximating the requirements for a 
compensable evaluation.  

As October 25, 1999 is the date of receipt of claim for 
increased compensation for residuals of left wrist injury, 
and August 2000 is the date which it is first factually 
ascertainable that an increase in left wrist disability had 
occurred to warrant a 10 percent schedular rating, the Board 
finds that the proper effective date for a 10 percent rating 
is October 25, 1999; the requirements for an effective date 
earlier than October 25, 1999, for the grant of a 10 percent 
schedular rating for service-connected residuals of left 
wrist injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.400, 4.1-4.14, 4.20, 4.71a, Diagnostic Codes 5015, 
5215; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

Effective Date: Service Connection for Peripheral Neuropathy 
(Left and Right)

The veteran's October 25, 1999 Application for Compensation 
was construed by the RO as an application for service 
connection for left and right leg peripheral neuropathy, even 
though the veteran did not specifically indicate on the form 
that he was claiming service connection for these 
disabilities.  In a November 2000 rating decision during the 
appeal, the RO granted service connection for the 
disabilities of peripheral neuropathy of the left leg and 
peripheral neuropathy of the right leg, and assigned an 
initial disability rating of 10 percent for peripheral 
neuropathy of each leg, effective from the date of claim for 
service connection, October 25, 1999.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on an original claim of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor" (emphasis added).  The implementing 
regulation provides that the effective date of compensation 
based on an original claim for service connection is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2).  There is an exception to 
this effective date rule if a compensation claim is made 
within one year following the veteran's service discharge.  
The exception does not apply in this case, however, as the 
veteran was discharged in August 1991 and there is no 
allegation that he submitted a claim for service connection 
for peripheral neuropathy of the left or right leg within one 
year following his service discharge; he did not claim these 
disabilities on his September 1991 Application for 
Compensation.

In reviewing the relevant procedural history of this case, 
the Board observes that the veteran's initial application for 
service connection for a disability of the left or right leg 
(determined to be peripheral neuropathy) was received by the 
RO on October 25, 1999.  Neither the veteran nor his 
representative disputes that October 25, 1999 is the date of 
receipt of application for service connection for peripheral 
neuropathy of the left and right leg; the veteran's 
representative simply requests an unspecified earlier 
effective date for (the grant of service connection for) 
peripheral neuropathy of the left leg and peripheral 
neuropathy of the right leg.

The evidence of record developed during the one year period 
prior to this claim included private and VA medical records, 
but does not include a diagnosis of peripheral neuropathy nor 
a nexus opinion relating diagnosed peripheral neuropathy to 
service.  At a VA prisoner of war protocol examination in 
March 2000, the veteran reported that he had been subjected 
to cold weather during captivity, and he first complained of 
"arthritis" pain, ache, and numbness in his lower 
extremities.  The VA examiner concluded this could be due to 
peripheral neuropathy; this was the first evidence of a nexus 
opinion relating the veteran's peripheral neuropathy to 
service.  Further, the evidence of record does not otherwise 
demonstrate cold injury residuals manifested by arthralgia or 
other pain, numbness, or cold sensitivity, so as to warrant a 
10 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 
7122, prior to the August 2000 VA examination. 

As October 25, 1999 is the date accepted as receipt of claim 
for service connection for peripheral neuropathy of the left 
and right legs, and August 2000 is the date on which 
entitlement to service connection first arose, the proper 
effective date for the grant of service connection would be 
August 2000.  See 38 U.S.C.A.  § 5110(a) (effective date of 
award based on original compensation claim "shall be fixed 
in accordance with the facts found"); 38 C.F.R. § 
3.400(b)(2) (effective date of award based on original 
compensation claim is date of receipt of claim or the date 
entitlement arose, whichever is later).  In this case, the RO 
awarded an effective date for service connection of October 
25, 1999, although that date is earlier than the date 
entitlement actually arose; nevertheless, the Board will not 
disturb that finding.  For these reasons, the Board finds 
that the requirements for an effective date earlier than 
October 25, 1999, for the grant of a 10 percent schedular 
rating for service-connected peripheral neuropathy of the 
left leg or right leg have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.400, 4.1-4.14, 4.104, Diagnostic Code 
7122; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).  


ORDER

An evaluation in excess of 20 percent for service-connected 
low back disability is denied.

An evaluation of 30 percent for service-connected irritable 
bowel syndrome with history of partial colectomy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An evaluation in excess of 10 percent for service-connected 
bilateral flat feet is denied.

An evaluation in excess of 30 percent for service-connected 
PTSD with GAD and dysthymia is denied.

An evaluation in excess of 10 percent for service-connected 
lung defect is denied.

An evaluation in excess of 10 percent for service-connected 
sinusitis is denied.

An evaluation in excess of 40 percent for service-connected 
prostatitis is denied.

A 30 percent evaluation for service-connected cervical strain 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

An evaluation in excess of 10 percent for service-connected 
residuals of left wrist injury is denied.

An appeal for an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left leg is 
denied.

An appeal for an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right leg is 
denied.

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.

The claim of clear and unmistakable error in the June 1997 
rating action, which rated the veteran's flat feet as a 
bilateral disorder, is dismissed.

Separate disability evaluations for the veteran's GAD and 
depression are denied.

An effective date of June 22, 1999 for the award of the 30 
percent disability evaluation for service-connected PTSD with 
GAD and depression is granted.

An effective date earlier than October 25, 1999 for the award 
of the 10 percent disability evaluation for service-connected 
sinusitis is denied.

An appeal for an effective date earlier than October 25, 1999 
for the assignment of a 40 percent disability evaluation for 
service-connected chronic prostatitis is denied.

An appeal for an effective date earlier than October 25, 1999 
for the assignment of a 30 percent disability evaluation for 
service-connected cervical strain is denied.

An appeal for an effective date earlier than October 25, 1999 
for the assignment of a 10 percent disability evaluation for 
service-connected residuals of left wrist injury is denied.

An appeal for an effective date earlier than October 25, 1999 
for the grant of service connection for peripheral neuropathy 
of the left leg is denied.

An appeal for an effective date earlier than October 25, 1999 
for the grant of service connection for peripheral neuropathy 
of the right leg is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



